DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are currently pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/22/2021 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 


Claims 1, 3 & 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Evans (US 2014/0363747 A1) in view of Tucker (WO 2017035257 A1) and Lepp (US 2008/0241643 A1).
Regarding claim 1, Evans teaches a redox flow battery system comprising: a redox flow battery cell (18) fluidly coupled to positive and negative electrolyte chambers (50+52) and a controller (80) with executable instructions thereon (Fig. 0 & [0021]). 					However, Evans is silent as to a method of operating the redox flow battery system in which: (i) during a first condition, including when a redox flow battery system is in a dry state without water and liquid solvents, (ii) adding first and second amounts of dry electrolyte precursor corresponding to a desired concentration of first and second electrolytes in the first and second electrolyte chambers during an operating mode including when the redox flow battery system is being charged or discharged, (iii) fluidly couple the redox flow battery system to a field hydration system, the field hydration system including a water supply pump coupled to a water source, (iv) supply water from the first hydration system to the redox flow battery system, wherein the redox flow battery system would remain in the dry state without the water from the field hydration system; and (v) stopping, via a controller of the redox flow battery system controlling one or more actuators, the supply of water from the field hydration system to the redox flow battery system in response to a conductivity of the supplied water increasing above a threshold conductivity as determined by the controller, the conductivity determined using signals received from a conductivity sensor of the field hydration system. Evans is also silent as to the controller comprising executable instructions stored in non-transitory memory thereon.
In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930). See MPEP 2144.04 IV (C). Moreover, while Tucker is silent as to the first condition being determined by a controller, it is noted that “[t]he court held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art”. In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958). See MPEP 2144.04 III. Furthermore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to fluidly connect the redox flow battery system to a field hydration system comprising a water supply pump coupled to a water source in order to facilitate KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process”. See MPEP 2144.05 II (B).  While Tucker is silent as to the stopping being done by a controller controlling one or more actuators, it is noted that “[t]he court held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art”. In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958). In addition, one of ordinary skill in the art readily understands that the flow of a liquid in the redox flow battery system can be controlled by a controller controlling one or more actuators as evidenced by Evans ([0021]). Furthermore, since the conductivity of the water provided to the first and second electrolyte chambers is result effective variable which affects cell performance, as noted above, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to monitor the conductivity of the water supplied to the redox flow battery cell using a conductivity sensor to optimize performance of the redox flow battery cell. It is also noted that Evans teaches the use of various sensors for determining properties of various fluids within a redox flow battery system ([0021]). 													Lepp teaches a redox flow battery system comprising a redox flow battery cell; positive and negative electrolyte compartments, detachable fluid connection structures including pipes for supplying or discharging positive and negative electrolytes to/from the respective positive and negative electrolytes compartments from/to the redox flow battery cell ([0022]-[0031] & [0065]).		It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to detachably fluidly couple the field hydration system to the first 
Regarding claim 3, Evans as modified by Tucker and Lepp teaches the method of claim 1 as shown above. Lepp renders obvious the use of a detachably fluidly coupleable field hydration system to be connected by way of one or more inlets and outlets to and from first and second electrolyte chambers, each of the first and second electrolyte chambers comprising negative and positive electrolyte chambers in view of allowing flexibility in the water source and a redox flow battery which can be modified to different capacity needs as noted above. The field hydration system of Tucker comprises water which is used to prepare electrolytes for both negative and positive terminals of the redox flow battery Furthermore, while Tucker teaches manually supplying water to the first and second electrolyte chambers, it would have been obvious to use a water supply pump for supplying water form a supply source (i.e water tank, creek water or locally available water) in view of speed and efficiency. Tucker also describes specific 
Regarding claim 13, Evans as modified by Tucker and Lepp teaches the method of claim 1 as shown above. Tucker further teaches, during the first condition, prior to coupling the field hydration system to the redox flow battery system, assembling the redox flow battery system and transporting the assembled redox flow battery system from a battery manufacturing facility to an end-use location different from the battery manufacturing facility ([0034]).
Regarding claim 14, Evans as modified by Tucker and Lepp teaches the method of claim 1 as shown above. Tucker further teaches wherein fluidly coupling the redox flow battery system  
Regarding claim 15, Evans teaches a redox flow battery system comprising: a redox flow battery cell (18) fluidly coupled to a positive and negative electrolyte chambers (50+52) and a controller (80) with executable instructions thereon (Fig. 0 & [0021]). 					However, Evans is silent as to dry electrolytes located in the positive and negative electrolyte chambers with less than a threshold amount of solvents; a field hydration system detachably fluidly coupled to the positive and negative electrolyte chambers of the redox flow battery system and detachably fluidly coupled to a water source arranged externally to the redox flow battery; and a controller which activates a water supply pump of the field hydration system configured to flow water from the water source to the positive and negative electrolyte chambers.		Tucker teaches a redox flow battery system comprising dry electrolyte provided in the form a tablet or packet which can be mixed manually with a locally available water source before supplying the resulting liquid electrolyte to redox flow battery ([0034]-[0035]).				It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to use dry electrolytes because its provides several benefits such as reduced delivery cost of the redox flow battery system since there is not water or other solvent to be transported from the manufacturing facility to the end user and increased shelf life due the active materials not being in contact with each other until the time of use as taught by Tucker ([0034]). While Tucker teaches manually mixing the dry electrolyte with water, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to fluidly connect the redox flow battery system to a field hydration system comprising a water supply pump coupled to a locally available water source in order to facilitate .

Claims 2, 4-6 & 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Evans (US 2014/0363747 A1), Tucker (WO 2017035257 A1) and Lepp (US 2008/0241643 A1), as applied to claims 1, 3 & 13-15 above, and further in view of Sahu (US 2010/0092813 A1).  
Regarding claim 2, Evans as modified by Tucker and Lepp teaches the method of claim 1 as shown above. Tucker further teaches wherein during a second condition, including when the redox flow battery system is in a wet state with greater than a threshold amount of water therein, directing the water to the first electrolyte chamber (i.e wherein the threshold amount of water can be set to 0 L such that the supplied water is directed to the first electrolyte chamber to be mixed with the first dry electrolyte precursor) but is silent as to in response to a first electrolyte chamber liquid level reaching a first threshold level, raising a temperature of the first electrolyte chamber to a first threshold temperature, the first threshold temperature being greater than an ambient temperature.											Sahu teaches a method of operating a redox flow battery system including a redox flow cell (100) and first and second electrolyte chambers (120+122), the method comprising raising a temperature of the first and second electrolyte chambers to a first threshold temperature (i.e between about 30°C and 50°C) which is greater than an ambient temperature (i.e generally around 25°C (Fig. 1; [0011] & [0027]).									It would have been obvious to one of ordinary skill in the art, before the effective filing In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958). See MPEP 2144.04 III.				
Regarding claim 4, Evans as modified by Tucker, Lepp and Sahu teaches the method of claim 2 as noted above. Furthermore, it would have been obvious to one of ordinary skill in the art, during the second condition, in response to the first electrolyte chamber liquid level reaching the first threshold level, to recirculate the first electrolyte with a circulation pump fluidly coupled to the first electrolyte chamber between the first electrolyte chamber and the redox flow battery since the first electrolyte chamber liquid level corresponds to the minimum volume necessary to perform redox reactions. While Tucker is silent as to the second condition being determined by a controller, it is noted that “[t]he court held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958). See MPEP 2144.04 III.
Regarding claim 5, Evans as modified by Tucker, Lepp and Sahu teaches the method of claim 4 as noted above. Furthermore, it would have been obvious to one of ordinary skill in the art, during the second condition, in response to the first electrolyte chamber liquid level reaching a second threshold level, to stop the supply of water to the first electrolyte chamber and deactivate the pump once a second threshold level higher than the first threshold level is reached, wherein the second threshold level can correspond to a maximum volume of electrolyte which can be stored in the first electrolyte chamber in order to prevent flooding of the first electrolyte chamber. While Tucker is silent as to the second condition being determined by a controller, it is noted that “[t]he court held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art”. In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958). See MPEP 2144.04 III.
Regarding claim 6, Evans as modified by Tucker, Lepp and Sahu teaches the method of claim 5 as noted above. While modified Tucker is silent as to directing water to the second electrolyte chamber in response to the first electrolyte chamber liquid level reaching the second threshold level during the second condition, wherein the second electrolyte chamber is in the dry state prior to the first electrolyte chamber liquid level reaching the second threshold level, it would have been obvious to one of ordinary skill in the art to direct water to the second electrolyte chamber under the claimed condition in order to provide the second electrolyte necessary to perform the redox reactions in the redox flow battery.  Furthermore, while Tucker is silent as to the second condition being determined by a controller, it is noted that “[t]he court held that broadly providing an automatic or mechanical means to replace a manual activity which In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958). See MPEP 2144.04 III.
Regarding claim 9, Evans as modified by Tucker, Lepp and Sahu teaches the method of claim 6 as noted above. Similarly to claim 2 above which is obviated by Sahu, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to raise the temperature of the second electrolyte chamber to a second threshold temperature which is greater than an ambient temperature in order to ensure optimal operation of the redox flow battery as taught by Sahu ([0011]). While Sahu is silent as to raising the temperature in response to a first electrolyte chamber liquid level reaching a third threshold level, it is noted that the third threshold level can be equated to the minimum volume of the second electrolyte necessary to be supplied to the redox flow battery in order to perform the redox reactions. Thus, it would have been obvious to raise the temperature of the first electrolyte chamber to a second threshold temperature once the second electrolyte chamber contains the minimum volume of the second electrolyte necessary to perform the redox reactions in the flow battery. Furthermore, while Tucker is silent as to the second condition being determined by a controller, it is noted that “[t]he court held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art”. In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958). See MPEP 2144.04 III.
Regarding claim 10, Evans as modified by Tucker, Lepp and Sahu teaches the method of claim 9 as noted above. Furthermore, it would have been obvious to one of ordinary skill in the art, during the second condition, in response to the second electrolyte chamber liquid level reaching a fourth threshold level, to stop the supply of water to the first electrolyte chamber and In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958). See MPEP 2144.04 III.
Regarding claim 11, Evans as modified by Tucker, Lepp and Sahu teaches the method of claim 10 as noted above. Sahu further teaches maintaining first and second electrolyte chambers at respective first and second threshold temperatures for a threshold duration (i.e for instance a certain number of hours during the daytime or the discharge time at full power) (Figs. 6-7; [0005], [0047]-[0049]). While Sahu is silent as to the maintaining of the first and second electrolyte temperatures occurring in response to the second electrolyte chamber liquid level reaching the fourth threshold level, one of ordinary skill in the art would have found the claimed limitation obvious because, in this case, the first and second electrolytes can be preheated to an optimal temperature before supplying to a redox flow battery. While Tucker is silent as to the second condition being determined by a controller, it is noted that “[t]he court held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art”. In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958). See MPEP 2144.04 III.
Regarding claim 12, Evans as modified by Tucker, Lepp and Sahu teaches the method of claim 11 as noted above. Sahu further teaches that “the discharge time of a redox flow battery at In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958). See MPEP 2144.04 III. In addition, one of ordinary skill in the art readily understands that the flow of the first and second electrolytes in the redox flow battery system can be controlled by a controller controlling one or more actuators as evidenced by Evans ([0021]).

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Evans (US 2014/0363747 A1), Lepp (US 2008/0241643 A1), Tucker (WO 2017035257 A1) and Sahu (US 2010/0092813 A1), as applied to claims 1-6 & 9-15 above, and further in view of Whitehead (US 2014/0072897 A1).  
Regarding claim 7, Evans as modified by Tucker, Lepp and Sahu teaches the method of claim 6, wherein the supply of water to the first electrolyte chamber is stopped, via controller, until a second electrolyte chamber liquid level reached a fill height of the multi-chamber storage tank, as determined by the controller, that is even with the second threshold level, but is silent as to the redox flow battery system comprising a multi-chamber storage tank including first and second electrolyte chambers. 										In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958). See MPEP 2144.04 III.
Regarding claim 8, Evans as modified by Tucker, Lepp, Sahu and Whitehead teaches the method of claim 7 as shown above. Evans further teaches maintaining an equal pressure between first and second electrolyte chambers in a redox flow battery system ([0052]), wherein a threshold pressure difference can be set to 0 to ensure equalized pressure in the first and second electrolyte chambers. 

Claims 16-19 are rejected under 35 U.S.C. 103 as being unpatentable Evans (US 2014/0363747 A1), Lepp (US 2008/0241643 A1) and Tucker (WO 2017035257 A1), as applied to claims 1, 3 & 13-15 above, and evidenced by Imaseki (US 2003/0072981 A1). 
Regarding claim 16, Evans as modified by Tucker and Lepp teaches the system of claim 15 but is silent as to the field hydration system comprising a diverter valve and a bypass valve, wherein the executable instructions further comprise opening the bypass valve and closing the diverter valve in response to a water conductivity being greater than a threshold conductivity, where flowing water through the open bypass valve includes flowing water out of the field hydration system and away from the positive and negative electrolyte chambers.				However, Tucker teaches that use of tap water or creek water instead of deionized water, which has lower conductivity, was found to reduce cell performance ([0093]). Therefore, it would have been obvious to one of ordinary skill in the art to determine the optimal conductivity in order to optimize the cell performance ([0093]). It is further noted that when the conductivity of the electrolyte increases beyond a certain value, the cell power decreases due to mass-transport limitations which restrict peak power as taught by Tucker (Figs. 6B-C; [0062]). “Thus, after KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process”. See MPEP 2144.05 II (B).  								As such, one of ordinary skill in the art would have found it obvious to reduce the conductivity of the water in response to a threshold conductivity (i.e water conductivity at which cell performance decreases due to mass transport limitations). Furthermore, one of ordinary skill would be apprised of several means known in the art for reducing the conductivity of water such as a configuration including a three-way valve which can function as a bypass valve which, when 
Regarding claim 17, Evans as modified by Tucker, Lepp and Imaseki teaches the system of claims 16-17 as noted above. While modified Evans does not explicitly teach the conductivity sensor and the filtration system fluidly interposed between the water supply pump and the diverter valve, it is noted that it would have been obvious to place the conductivity sensor between the water supply pump and the diverter valve since the controller can determine the opening and closure of the diverter valve based on the conductivity of the water detected by the conductivity sensor. Furthermore, the placement of the filtration system between the water supply pump and the conductivity sensor would have been one of a few obvious configuration since it permits the water to be directed from the diverter valve (i.e a three-way valve) to a water circulation line connecting the water supply pump and the filtration system so that the water can 
Regarding claim 18, Evans as modified by Tucker, Lepp and Imaseki teaches the system of claim 17 as noted above. Moreover, one of ordinary skill would be apprised to employ a configuration as taught in Imaseki for reducing the conductivity of the water. In particular, Imaseki teaches a three-way valve which can function as a bypass valve which, when opened, allows water to flow through an ion filter to reduce the conductivity of the water, wherein the opening and closure of the three-way valve can be controlled using a controller based on the conductivity detected using a conductivity sensor as evidenced by Imaseki (Fig. 10; [0015], [0050]-[0051] & [0093]). It is noted that the three-way valve functions as a diverter valve when it is closed, which would allow water to flow from the three-way valve to positive and negative electrolyte chambers when Imaseki’s filtration system is applied to modified Evans.
Regarding claim 19, Evans as modified by Tucker and Imaseki teaches the system of claim 18 but is silent as to wherein the executable instructions further comprise charging the redox flow battery system in response to decoupling the first hydration system from the redox flow battery.											However, one of ordinary skill in the art would have found it obvious to charge the redox flow battery system in response to decoupling the first hydration system since additional 3+ remains in the redox electrolyte for reduction as taught by Evans. However, during charge, the remaining first and second electrolytes in the redox flow battery system, at the time of decoupling of the field hydration system, can be used to oxidize Fe2+ to Fe3+ at the positive electrode whereas Fe2+ is reduced to Fe metal at the negative electrode which does not require additional electrolyte to be supplied to the redox flow battery system.  											

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable Evans (US 2014/0363747 A1) in view of Tucker (WO 2017035257 A1), Lepp (US 2008/0241643 A1) and Evans (US 20150/255824 A1, hereinafter referred to as Evans’824 for citation purposes)
Regarding claim 20, Evans teaches a redox flow battery system comprising: a redox flow battery cell (18) fluidly coupled to a positive and negative electrolyte chambers (50+52) and a controller (80) with executable instructions thereon (Fig. 0 & [0021]). 					However, Evans is silent as to, during a first condition, including when a redox flow battery system is in a dry state without water and liquid solvents, adding first and second amounts of dry electrolyte precursor corresponding to a desired concentration of first and second electrolytes in the first and second electrolyte chambers during an operating mode including whn the redox flow battery system is being charged or discharged, fluidly couple the redox flow batteyr system to a field hydration system, the field hydration system including a water supply pump coupled to a water source, and supply water from the first hydration system to the redoc 
Tucker teaches a redox flow battery system in which during a first condition, including when the redox flow battery system is in a dry state without water and liquid solvents, mixing first and second amounts of dry electrolyte precursors with locally available water (i.e with respect to a location of the manufacturing facility of the redox flow battery) and adding the respectively formed first and second electrolytes into first and second electrolyte chambers, wherein the first and second amounts correspond to a desired concentration of first and second electrolytes in the first and second electrolyte chambers during an operating mode, including when the redox flow battery system is being charged or discharged ([0034]-[0035], [0061] & [0084]). Tucker further teaches the performance of the redox flow battery being affected by the conductivity of the water supplied to the first and second electrolyte chambers ([0061]). Specifically, the use of deionized water was found to result in better cell performance in relation to cells using domestic tap water or local creek water which have higher conductivities ([0061]).		While Tucker is silent as to the claimed specific steps of adding the first and second amounts of electrolyte precursor to respective first and second electrolyte chambers before adding water, it is noted that the selection of any order of mixing ingredients is prima facie obvious. In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930). See MPEP 2144.04 IV (C). Furthermore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to fluidly connect the redox flow battery system to a field hydration system comprising a water supply pump coupled to a water source in order to facilitate the filling of the first and second electrolyte chambers instead of the manual method of filling KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958). In addition, one of ordinary skill in the art readily understands that the flow of a liquid in the redox flow battery system can be controlled by a controller controlling one or more actuators as evidenced by Evans ([0021]). Furthermore, since the conductivity of the water provided to the first and second electrolyte chambers is result effective variable which affects cell performance, as noted above, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to monitor the conductivity of the water supplied to the redox flow battery cell using a conductivity sensor to optimize performance of the redox flow battery cell. It is also noted that Evans teaches the use of various sensors for determining properties of various fluids within a redox flow battery system ([0021]).												Lepp teaches a redox flow battery system comprising a redox flow battery cell; positive and negative electrolyte compartments, detachable fluid connection structures including pipes for supplying or discharging positive and negative electrolytes to/from the respective positive and negative electrolytes compartments from/to the redox flow battery cell ([0022]-[0031] & [0065]).		It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to detachably fluidly couple the field hydration system to the first and second electrolyte chambers of the redox flow battery system in order to attach/detach the pipes from the first and second electrolyte chambers to provide a system that is modularly customized for a wide variety of different capacity needs as taught by Lepp ([0067]). Moreover, prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)”. See MPEP 2144.07.

Response to Arguments
Applicant’s arguments, see Remarks, filed 12/22/2021, with respect to the rejections of claims 1, 15 & 20 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Evans, Lepp and Tucker as noted above.  	
	Thus, in view of the foregoing, claims 1-20 stand rejected.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL T ZEMUI whose telephone number is (571)272-4894.  The examiner can normally be reached on M-F 8am-5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BARBARA GILLIAM can be reached on (571)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NATHANAEL T ZEMUI/Examiner, Art Unit 1727